Per Curiam :
Clark was not a party in the issue being tried. He was not interested in the result. As to him, the judgment had become final nine months before he was offered as a witness. His liability was fixed absolutely. The defense set up by the plaintiffs in error was personal as to the sureties. It did not raise the question of consideration or original disability on the note. The makers of the note were jointly and severally bound. The witness testified voluntarily to rebut a presumption which the sureties sought to raise from the payment of interest by the witness. The defense of *211the sureties being purely personal, the witness was competent for the plaintiffs below: Talmage v. Burlingame, 9 Barr, 21; Simpson’s Executor v. Bovard, 24 P. F. Smith, 351; Good v. Calvert, 1 Pennypacker, 140. It is very doubtful whether the receipt unexplained could have operated to the injury of the sureties.
Judgment affirmed.